                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RICHARD HAERTLEIN,

              Plaintiff,

v.                                                             No. CV 20-796 GBW/CG

AMERIFIELD, INC., et al.,

              Defendants.

                    ORDER SETTING SETTLEMENT CONFERENCE

       To facilitate a final disposition of this case, a mandatory settlement conference

will be conducted in accordance with Federal Rule of Civil Procedure 16(a)(5). The

settlement conference will be held on Thursday, September 9, 2021, at 9:00 a.m., in

the Chama Courtroom of the Pete V. Domenici United States Courthouse, 333 Lomas

N.W., Albuquerque, New Mexico. A telephonic status conference will be held on

Thursday, September 2, 2021, at 2:00 p.m. to discuss the parties’ positions, as set

forth in the Court’s Order Setting Telephonic Pre-Settlement Status Conference, (Doc.

71).

       IT IS HEREBY ORDERED that the parties and a designated representative,

other than counsel of record, with full authority to resolve the case, must attend in

person, with the exception of the insurance adjusters, who may appear via Zoom;

counsel who will try the case must also attend in person. All attorneys and parties

involved in the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and
during the conference. 1

        IT IS FURTHER ORDERED that:

        1. By August 12, 2021, Plaintiffs’ counsel shall serve on Defendants’ counsel a
           concise letter that sets forth a settlement demand itemizing the principle
           supporting damages or other relief that Plaintiffs assert would appropriately
           be granted at trial.

        2. By August 19, 2021, Defendants’ counsel shall serve on Plaintiffs’ counsel a
           concise letter that sets forth a response to the settlement demand.

        3. By August 26, 2021, each party shall provide to the Court:

                a. A copy of each letter that was sent to an opposing party;

                b. A confidential, concise letter containing an analysis of the strengths
                   and weaknesses of its case; and

                c. Any video or audio recordings of the incident upon which this action is
                   based.

            These materials may be submitted to the Court by email at
            garzaschambers@nmd.uscourts.gov.

        4. Each of these letters typically should be five (5) pages or fewer, and counsel
           will ensure that each party reads the opposing party’s letter before the
           settlement conference.

        5. Before September 2, 2021, counsel shall confer with one another about their
           clients’ respective positions.

        6. On September 2, 2021, at 2:00 p.m., counsel shall call Judge Garza’s AT&T
           line at (877) 810-9415, follow the prompts, and enter access code 7467959,
           for a pre-settlement telephonic status conference.

        A party must show good cause to vacate or reschedule the settlement

conference. Any such request must provide the Court with sufficient notice to ensure

that other matters may be scheduled in the time allotted for the settlement conference.



1 This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine
the existence of a binding settlement agreement, or as otherwise required by law.


                                                    2
IT IS SO ORDERED.



                    THE HONORABLE CARMEN E. GARZA
                    CHIEF UNITED STATES MAGISTRATE JUDGE




                           3
